DETAILED ACTION
This office action is in response to the election of claims filed on May 3, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/24/2020, 8/13/2020 and 5/3/2021 are being considered by the examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-18 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2021/0005761) in view of Nishimura (US 2017/0053903).
With respect to Claim 11, Tsai discloses (Fig 5) most aspects of the current invention including an optical package comprising: 
a back-side routing layer (50) including a top side and bottom side; 
a printed circuit board (PCB) core on the top side of the back-side routing layer, the PCB core including a plurality of vertical vias (55) 
a controller chip face-up (53b); a photodetector (PD) (53a); 
a molding compound (54) encapsulating the controller chip and the PD; 
a front side routing layer (51) on top of the controller chip, the molding compound, the PCB core; 
an aperture within the front side routing layer over the PD
However, Tsai does not show the PCB core including a plurality of cavities, a controller chip face-up within a first cavity of the plurality of cavities; a photodetector (PD) within a second cavity of the plurality of cavities.
On the other hand, Nishimura discloses (Fig 2) an optical package comprising a printed circuit board (PCB) core (A1), the PCB core including a plurality of cavities; a controller chip (8) within a first cavity of the plurality of cavities, a photodetector (PD) (7B) within a second cavity of the plurality of cavities. Nishimura teaches doing so to improve minimization and increase detection for an input component (paragraphs 5-6).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the PCB core including a plurality of cavities, a controller chip face-up within a first cavity of the plurality of cavities; a photodetector (PD) within a second cavity of the plurality of cavities in the device of Tsai to improve minimization and increase detection for an input component.
With respect to Claim 12, Tsai discloses (Fig 5) further comprising an emitter (52). Furthermore, Nishimura discloses (Fig 2) the optical package comprising an emitter (7A) within a third cavity of the plurality of cavities, and a second aperture (17A) within the front side routing layer over the emitter. (motivation to do so above)
With respect to Claim 13, Tsai discloses (Fig 5) further comprising a plurality of solder bumps (57) on the bottom side of the back-side routing layer.
With respect to Claim 14, Tsai discloses (Fig 5) wherein the PCB core comprises a laminate body.
With respect to Claim 15, Nishimura discloses (Fig 2 and 4) wherein a front side routing layer (3) includes a first contact pad on a top electrode of the PD and the PD comprises a bottom electrode electrically connected to the back-side routing layer (par 124-125).
With respect to Claim 16, Tsai discloses (Fig 5) shows a via extending through a portion of the molding compound to electrically connect the front side routing layer the back-side routing layer. Further, Nishimura discloses (Fig 2 and 4) a bottom electrode of the PD connected to the back-side routing layer via a conductive layer. (motivation to combine references provided above)
With respect to Claim 17, Tsai discloses (Fig 5) wherein the front side routing layer is a front redistribution layer (RDL) comprising one or more metal traces and one or more dielectric layers.
With respect to Claim 18, Tsai discloses (Fig 5) wherein the back-side routing layer is a redistribution layer (RDL) comprising the molding compound and a plurality of through vias through the molding compound.
With respect to Claim 37, Nishimura discloses (Fig 2 and 4) wherein a front side routing layer (3) includes a first contact pad on a top electrode of the PD and the PD comprises a bottom electrode electrically connected to the back-side routing layer (par 124-125).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814